Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of group I in the reply filed on 07/05/22 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
A. In claim 1-lines 6-7, it is unclear how the opening exposes a part of the substrate. It does not appear that there is an opening that exposes the substrate. Clarification is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-6 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Abbott et al., U.S. Patent 7,348,236.
Abbott et al. shows the invention as claimed including a semiconductor structure, comprising:
A substrate 300, having a peripheral region 406;
A plurality of first isolation structures 308, defining a first active area in the peripheral region of the substrate;
An oxide layer (for example, 302), disposed on the substrate in the first active area and covered by the plurality of first isolation structures 308, wherein an opening exposing a part of the substrate is defined by the oxide layer and the plurality of first isolation structures; and
A gate structure (322,510), disposed on the substrate in the first active area and comprises:
A gate dielectric layer 320, disposed on the substrate in the opening, so that the oxide layer is located around the gate dielectric layer; and
A gate, disposed on the gate dielectric layer, wherein the width of the bottom surface of the gate 320 is less than the width of the top surface of the first active area (see figs. 5a-5b and their descriptions).
Concerning dependent claim 2, note that Abbott et al. also discloses wherein the gate has a first portion and a second portion, the first portion is disposed on the gate dielectric layer 320, the second portion is disposed on the first portion, and the width of the first portion is less than the width of the second portion.
With respect to dependent claim 3, note that the sidewalls of the first portion are aligned with the sidewalls of the gate dielectric layer (see fig. 5B).
Concerning dependent claim 4, note that the top surface of the oxide layer 308 is not higher than the top surface of the gate dielectric layer 320.
With respect to dependent claim 5, note that the outer sidewalls of the oxide layer are aligned with the boundary of the top surface of the first active area.
Regarding dependent claim 6, note that a part of the first isolation structures extends to be located between the oxide layer and the second portion of the gate.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 7-9 and 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Abbott et al., U.S. Patent 7,348,236 in view of Ko-Hsing et al., TW 2008-14238.
Abbott et al. is applied as above but does not expressly disclose the specified configuration of the memory region. Ko-Hsing et al. discloses a memory structure comprising:  a plurality of second isolation structures (see fig. 1E); a tunneling dielectric layer 102, disposed on the substrate 100; a floating gate 104, disposed on the tunneling dielectric layer; conductive spacers 120a, disposed on sidewalls of the floating gate; a control gate (for example, 126), overlying the floating gate and conductive spacers; and an inter-gate dielectric layer 124, disposed between the control gates and the floating gate and between the control gate and conductive spacers. (see figs and abstract). In view of this disclosure, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the primary reference of Abbott et al. so as to comprise the memory configuration of Ko-Hsing et al. because a memory device with improved capacitive coupling will result.
Regarding dependent claims 8 and 18, note that the bottom surface of the conductive spacers is not lower than the top surface of the tunneling dielectric layer.
Concerning dependent claims 9 and 20, regarding dimensions, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD A BOOTH whose telephone number is (571)272-1668. The examiner can normally be reached Monday to Friday, 8:30 to 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Garber can be reached on 571-272-2194. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RICHARD A BOOTH/Primary Examiner, Art Unit 2812                                                                                                                                                                                                        



October 22, 2022